Citation Nr: 9901617	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-11 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

REMAND

The veteran served on active duty from July 1967 to December 
1976.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran testified at his personal 
hearing before the undersigned in March 1998 that his 
service-connected back disability had increased in severity 
since the most recent VA disability examination in April 
1997.  The Board also notes that the April 1997 VA 
examination report does not include an adequate assessment of 
functional impairment due to pain or of functional impairment 
on repeated use due to low back disability, as required by 
DeLuca v. Brown, 8 Vet.App. 202 (1995) and VAOPGCPREC 36-97.  
Moreover, there is a question as to how much of the 
limitation of motion of the veterans low back is due to 
nonservice-connected thoracic spine disability, rather than 
the service-connected lumbosacral strain.  Although arthritis 
of the lumbar spine was diagnosed on VA examination in June 
1996, it was not found on X-rays of the lumbar spine in June 
1996 or April 1997.  Additionally, lumbosacral strain was not 
diagnosed on VA examinations in June 1996 and April 1997.

Entitlement to service connection for cervical spine 
disability and for thoracic spine disability, to include 
arthritis, was denied by rating decision in October 1997.  
The Board construes the January 1998 VA Form 646 as a timely 
notice of disagreement to the October 1997 denial of service 
connection for disability of the thoracic spine; no statement 
of the case on this issue has been provided.  The issue of 
whether new and material evidence is on file to reopen the 
veterans claim for service connection for disability of the 
cervical spine was raised at the veterans March 1998 
personal hearing.  It also appears that the issue of 
entitlement to special monthly compensation based on loss of 
use of the lower extremities was raised at the March 1998 
hearing.

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above has been completed, 
the veteran should be examined by a 
physician with expertise in orthopedics 
and by a physician with expertise in 
neurology to determine the current nature 
and severity of his service-connected low 
back disability and to determine the 
nature, extent, and etiology of any 
thoracic and cervical spine disabilities 
and any other lumbosacral spine 
disability.  The claims file, including a 
copy of this REMAND, must be made 
available to each examiner for study 
prior to the examination.  Any indicated 
tests or studies, including 
electromyography and a nerve conduction 
study, should be conducted, and all 
findings should be reported in detail.  
The examiners should, to the extent 
possible, distinguish the manifestations 
of the service-connected lumbosacral 
strain from those of any other disorders 
of the veterans spine.  Tests of joint 
movement of the lumbosacral, thoracic, 
and cervical spine against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiners.  The examiners should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified.  To the extent possible the 
examiners should provide an assessment 
concerning the degree of severity of any 
pain present.  The examiners should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The neurological 
examiner should specifically identify any 
evidence of neuropathy associated with 
each disability of the spine and should 
specifically assess the extent of any 
such neuropathy, to include a discussion 
of the severity and frequency of the 
associated symptoms.  The examiners 
should each provide an opinion on the 
impact of each disability of the spine on 
the veterans ability to work.  With 
respect to each disability of the 
thoracic, cervical, or lumbosacral spine 
(other than lumbosacral strain ) found to 
be present, the examiners should provide 
an opinion as to whether it is at least 
as likely as not that such disability is 
etiologically related to service or was 
caused or chronically worsened by the 
veterans service-connected lumbosacral 
strain.  The rationale for each opinion 
expressed should also be provided.

The orthopedic and neurologic examiners 
are also requested to describe with 
specificity the actual remaining function 
in the lower extremities, including 
balance and propulsion.  The range of 
motion of the lower extremities should be 
described in degrees.  If significant 
functional impairment of either lower 
extremity is found, the examiners are 
requested to identify, if possible, the 
symptoms attributable solely to service-
connected disability and to provide 
opinions as to whether the remaining 
function of the lower extremity exceeds 
that of an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  Complete 
rationales should be given for all 
opinions and conclusions expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and adjudicate the raised issues of 
whether new and material evidence has 
been submitted to reopen the veterans 
claim for service connection for cervical 
spine disability, to include on a 
secondary basis; and entitlement to 
service connection for thoracic spine 
disability, to include on a secondary 
basis.  The RO should then readjudicate 
the issue of entitlement to an evaluation 
in excess of 20 percent for the veterans 
service-connected low back disability, to 
include consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.  The 
RO should also adjudicate the issues of 
entitlement to special monthly 
compensation based on loss of use of each 
lower extremity.

4.  If the benefit sought on appeal or 
service connection for thoracic spine 
disability is not granted to the 
veterans satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO 
should issue a supplemental statement of 
the case on all issues in appellate 
status and should provide the veteran and 
his representative with an appropriate 
opportunity to respond.  The veteran 
should be advised of the requirements to 
perfect an appeal with respect to any new 
issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
